COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Roberto Medina Flores v. The State of Texas

Appellate case number:    01-20-00213-CR

Trial court case number: 17CR0756

Trial court:              10th District Court of Galveston County

       It is ordered that the motion for en banc reconsideration is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: September 13, 2022.